 1
 2
 3
 4
 5
 6
 7
 8
                             UNITED STATES DISTRICT COURT
 9
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                                    WESTERN DIVISION
11
     UNITED STATES OF AMERICA,                  No. CV15-07753-MRW
12
                Plaintiff,                      [PROPOSED]
13                                              CONSENT JUDGMENT AS TO
                       v.
14                                              CLAIMANT IREDIA JOE EKUKPE AKA
     $63,897.08 SEIZED FROM BANK OF             JOE IREDIA EKUKPE
15   AMERICA ACCT. NO. ‘9404, ET AL.
16                                              DISPOSITIVE OF CASE
             Defendants,
17 ______________________

18 LARRY SOMUYIWA,
19
   EASY CHOICE MOTORS, INC.,
20
21 IREDIA JOE EKUKPE AKA JOE
   IREDIA EKUKPE.
22
23
               Claimants.
24
25
26        This action was filed on October 2, 2016 against the defendants $20,735.74 seized
27   from JP Morgan Chase Bank account Number ‘5538 and $1,470.34 Seized from JP
28   Morgan Chase Bank Account Number ‘6865 (“defendant funds”). Iredia Joe Ekukpe
 1   aka Joe Iredia Ekukpe (“claimant” or “Ekukpe”) from whom the defendant funds were
 2   seized, filed a claim and an answer on November 10, 2015. No other claims or answers
 3   have been filed as to the defendant funds, and the time for filing such statements of
 4   interest and answers has expired. Plaintiff United States of America and the claimant
 5   have reached an agreement that is dispositive of the action, and have requested that this
 6   consent judgment be entered as to these defendant funds and claimant only. Nothing in
 7   this consent judgment is intended or should be interpreted as an admission of
 8   wrongdoing by the claimant.
 9         WHEREFORE, IT IS ORDERED, ADJUDGED AND DECREED:
10         A.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1345
11   and 1355 and over the parties hereto.
12         B.     The Complaint for Forfeiture states a claim for relief pursuant to 18 U.S.C.
13   § 981(a)(1)(A) and (C) and 18 U.S.C. § 984.
14         C.     Notice of this action has been given and published in accordance with law.
15   No one other than claimants has filed a claim or answer and the time for filing claims
16   and answers have expired. The allegations set out in the complaint are sufficient to
17   establish a basis for forfeiture.
18         D.     $12,206.08 of the defendant funds, together with all interest earned by the
19   government on the entire amount of the defendant funds since seizure, shall be forfeited
20   to the United States of America, and no other right, title, or interest shall exist therein.
21   The government shall dispose of the forfeited property according to law.
22         E.     $10,000.00 of the defendant funds shall be paid to Ekukpe through his
23   attorney, Mr. Michael P. Heiskell, Johnson Vaughn & Heiskell, 5601 Bridge Street,
24   Suite 220, Fort Worth, Texas 76112.
25         F.     The funds to be returned to the claimant shall, at the government’s option,
26   be returned by either check or wire transfer within 60 days of the date this Judgment is
27   entered. If the United States elects to make the payment by check, the check will be
28
                                                    2
 1   payable to “The Johnson Vaughn & Heiskell client trust account,” and mailed to Iredia
 2   Joe Ekukpe aka Joe Iredia Ekukpe in care of his attorney, Mr. Michael P. Heiskell,
 3   Johnson Vaughn & Heiskell, 5601 Bridge Street, Suite 220, Fort Worth, Texas 76112. If
 4   the United States elects to make the payment by wire transfer, the funds will be wire
 5   transferred to The Johnson Vaughn & Heiskell Client Trust Account. The claimant
 6   agrees to provide the necessary bank account information and personal identifiers upon
 7   request from the United States.
 8         G.     The claimant has released the United States of America, its agencies,
 9   agents, and officers, including employees and agents of the Federal Bureau of
10   Investigation, from any and all claims, actions or liabilities arising out of or related to
11   this action, including, without limitation, any petitions for remission, which the Claimant
12   hereby withdraws and waives any rights he may have to seek remission or mitigation of
13   the forfeiture of the defendant funds, any claim for attorney’s fees, costs or interest
14   which may be asserted on their behalf, whether pursuant to 28 U.S.C. § 2465 or
15   otherwise.
16         H.     The Court finds that there was reasonable cause for the institution of these
17   proceedings. This Judgment shall be construed as a certificate of reasonable cause
18   pursuant to 28 U.S.C. § 2465.
19

20           0D\  
     Dated: ______________                    _____________________________________
21                                            THE HONORABLE MICHAEL R. WILNER
                                              UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
                                                   3


         
              !' # $ "  %&
         
            
	 (                   }E7 ) e
                                                ¬ #¡¯ó 
Ċàí°ē
                                               t8zR 	 yIJu~{
                                                9"ôÃ ¢Ú ÛÑ%± ÿ²õ :ċî³Ĕ
                                               Áº FçÖÄ£Ò KÅđÆöá
                                                ĒS|* avn
         !                                      !÷Ç!$¤ ÈĀ­ ā¥ø 
Čï´ĕ
                                                GÂ»& ;ùú# bæì½ÉĐè ĂÊÜ
         $
         '                                      ö wÅÁ§°Ó ) °W càē
                                                6d 	 U c 
         *                                       û"$Ýă ÞËµ Ą«ü čâð¶ė
                                              =Ďãñ·Ęý ¿é Ó§Ì%Í¾
                                                ßÎą® Ćĉ¸þ ä¼ >×¹ê
     
     
     
             L< T4 w¦Ė /' /+-2
                                                
                                                   
                                               ?ďåòę Àë HÔ¨ÏØ©ć
                                               iM@ kV WoX
                                             ě m  NhC Yp
           QB5 xĚ /( 0,.3
                                                `OfA Z[q  \
     	"                                         D l] gPj ^rs_
                                                ÕÐÙªĈ
     
%
     (
     +
     
     
     
     
     
     
     #
     &
     )
                                                     1
